Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 26, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  130516                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  STELLA SIDUN,                                                                                                       Justices
            Plaintiff-Appellant,
                                                                    SC: 130516
  v                                                                 COA: 264581
                                                                    Court of Claims: 04-000240-MT
  WAYNE COUNTY TREASURER,
             Defendant-Appellee.
  ___________________________________

                                  AMENDMENT TO ORDER


         On order of the Court, the order of June 21, 2006 is amended to correct a clerical
  error by correcting the citation for Jones v Flowers, to read “547 US ___; 126 S Ct 1708;
  164 L Ed 2d 415 (2006).”

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 26, 2006                       _________________________________________
                                                                               Clerk